 





 

SHAREHOLDERS aGREEMENT

 

by and between

 

Oncbiomune México, s.A. de c.v.

 

as the Company,

 

and

 

Vitel Laboratorios, S.A. de C.V. and OncBioMune Pharmaceuticals Inc. as
Shareholders

 

Dated as of August 19th, 2016

 

 

   

   

 

TABLE OF CONTENTS



 

    Page Article I DEFINITIONS 4       Section 1.1 Defined Terms 4 Section 1.2
Construction 9       Article II BOARD OF DIRECTORS         Section 2.1 Board
Size 9 Section 2.2 Shareholder Nominees; By-Law Amendment 9 Section 2.3
Frequency of Board of Directors’ Meetings 10 Section 2.4 Quorum and Voting
Requirements 10       Article III SHAREHOLDERS’ MEETINGS; CAPITALIATION AND
SHARE OWNERSHIP 10       Section 3.1 Frequency of Shareholders’ Meetings 10
Section 3.2 Quorum and Voting Requirements 11 Section 3.3 Major Decisions 11
Section 3.4 Capitalization and Share Ownership. 12       Article IV
REPRESENTATIONS AND WARRANTIES 12       Section 4.1 Enforceability, Etc 13
Section 4.2 Options or Warrants.. 13       Article V ADDITIONAL RIGHTS 13      
Section 5.1 Preemptive Rights 13 Section 5.2 Transfer of Common Shares 13      
Article VI COMPANy SUBSIDIARIES 16       Section 6.1 Company Subsidiaries 16    
  Article VII OTHER AGREEMENTS 16       Section 7.1 Company’s By-laws and
Conflict Of Interest 16 Section 7.2 Patents, Sanitary Registrations and Licenses
18 Section 7.3 Board of Directors and Officers of the Company on the Closing
Date. 20 Section 7.4 Dividends 21 Section 7.5 Funding.. 21

 

   

   

 

Article VIII FINANCIAL INFORMATION AND AUDITS 21       Section 8.1 Periodic
Information 21 Section 8.2 Visits and Inspection 21 Section 8.3 Audits 21
Section 8.4 Bank Accounts 21       Article IX MISCELLANEOUS 22       Section 9.1
Headings 22 Section 9.2 Entire Agreement 22 Section 9.3 Confidentiality 22
Section 9.4 Further Actions; Cooperation 22 Section 9.5 Notices 22 Section 9.6
Applicable Law 23 Section 9.7 Severability 24 Section 9.8 Successors and Assigns
24 Section 9.9 Amendments 24 Section 9.10 Waiver 24 Section 9.11 Counterparts 24
Section 9.12 Injunctive Relief 24 Section 9.13 SUBMISSION TO JURISDICTION 24
Section 9.14 Recapitalizations, Exchanges, Etc. Affecting the Common Shares; New
Issuances 25 Section 9.15 Term 25 Section 9.16 By-laws 25 Section 9.17
Preferential Rights for New Projects 25

 

  -3- 

   

 

SHAREHOLDERS AGREEMENT (this “Agreement”), dated as of August 19th, 2016, is
entered into by and among:

 

  (a) Vitel Laboratorios, S.A. de C.V., a sociedad anónima de capital variable,
duly formed under the laws of Mexico (“Vitel”) herein represented by Mr. Manuel
Cosme Odabachian;         (b) OncBioMune Pharmaceuticals Inc., a corporation
duly formed under the laws of Nevada (“OBMP” and collectively with Vitel
hereinafter as the “Shareholders” and individually, each a “Shareholder”),
represented herein by Dr. Jonathan Frederic Head;         (c) Oncbiomune México,
a sociedad anónima de capital variable, duly formed under the laws of Mexico
(the “Company” and collectively with the Shareholders hereinafter as the
“Parties” and individually each a “Party”) represented herein by Mr. Manuel
Cosme Odabachian;

 

WHEREAS, on March 17, 2016, the Shareholder executed and delivered a Memorandum
of Understanding (the “MOU”), whereby, the Shareholders defined the broad
parameters of a Joint Venture between them for the purposes of developing and
commercializing OBMP Vaccine Technology and other OBMP cancer technologies in
México, Central and Latin America for the treatment of prostate, ovarian and
various other types of cancer. A complete copy of the MOU is attached hereto as
Exhibit A.

 

WHEREAS, on May 26 2016, the Shareholders incorporated the Company in order to
combine their respective assets, resources and areas of expertise for the
purpose of expediting clinical development and marketing of OBMP therapeutic
candidates in MALA (as such term is defined hereinbelow). A complete copy of the
incorporation deed of the Company is attached hereto as Exhibit B.

 

WHEREAS, the Shareholders agreed to enter into this Agreement in order to govern
their relationship with respect to the ownership, management and operation of
the Company.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements set forth herein and for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereto
hereby agree as follows:

 

Article I

DEFINITIONS

 

Section 1.1 Defined Terms. For the purposes of this Agreement, the following
terms shall have the following meanings:

 

(a) “Affiliate” shall mean, in respect of Persons that are legal Persons, all
present and future Subsidiaries, controlling partners and controlling
shareholders of such Persons or other entities that are under common control
with such Person; and in the case of natural Persons, the term “Affiliate” shall
mean such individuals’ spouse, and any direct or indirect ascendants or
descendants, including parents, grandparents, children and grandchildren.

 

(b) A Person shall be deemed to “Beneficially Own” securities:

 

(i) which such Person or any of such Person’s Affiliates, directly or
indirectly, owns or has the right to acquire (whether such right is exercisable
immediately or only after the passage of time or upon the satisfaction of one or
more conditions (whether or not within the control of such Person), including
compliance with regulatory requirements or otherwise) pursuant to any agreement,
arrangement or understanding in writing, or upon the exercise of conversion
rights, exchange rights, other rights, warrants or options, or otherwise; or

 

  -4- 

   

 

(ii) which such Person or any of such Person’s Affiliates, directly or
indirectly, has the right to vote or dispose of or has “Beneficial Ownership” of
(as determined pursuant to Rule 13d-3 of the General Rules and Regulations under
the Exchange Act), including pursuant to any agreement, arrangement or
understanding, in writing; or

 

(iii) which are beneficially owned, directly or indirectly, by any other Person
(or any Affiliate thereof) with whom such Person (or any of such Person’s
Affiliates) has any agreement, arrangement or understanding, in writing, for the
purpose of acquiring, holding, voting or disposing of any Company Securities.

 

(c) A Person shall be deemed to “Own” securities which such Person or any of
such Person’s Affiliates directly or indirectly owns or has the immediate right
to acquire from a Person (other than from the Company pursuant to this
Agreement) pursuant to any agreement, arrangement or understanding (whether or
not in writing) or upon the exercise of conversion rights, exchange rights,
other rights, warrants or options, or otherwise.

 

(d) “Applicable Law” shall mean, with respect to any Person, all present and
future statutes, laws, ordinances, rules, orders and regulations of any
Governmental Authority applicable to such Person or any of its Affiliates, or
any of their respective properties or assets.

 

(e) “Board” shall mean the board of directors of the Company.

 

(f) “Business” shall mean the business and activities conducted by the Company
from time to time, including the development and operation of Products in MALA.

 

(g) “Business Day” shall mean any day other than (i) a Saturday or a Sunday or
(ii) a day on which banking and savings and loan institutions are authorized or
required by law to be closed in the United States of America and in Mexico.

 

  -5- 

   

 

(h) “By-laws” shall mean the amended by-laws of the Company discussed in Section
7.1(a) herein, and attached hereto as Exhibit E.

 

(i) “Common Shares” shall mean the Company’s common stock, par value MXN$1.00
(one Peso 00/100 cents, legal tender of the Mexican United States) per share,
and any and all securities of any kind whatsoever of the Company that may be
issued and outstanding on or after the date hereof in respect of, in exchange
for, or upon conversion of common shares pursuant to a merger, amalgamation,
consolidation, share split, share dividend or recapitalization of the Company or
otherwise.

 

(j) “Company Securities” shall mean (i) any Common Shares and (ii) any other
securities of the Company entitled to vote generally including without
limitation, in the election of directors of the Company.

 

(k) “Company” shall have the meaning set forth in the Preamble of this
Agreement.

 

(l) “Dividends” shall mean any dividends (whether paid in cash, Common Shares or
otherwise) or other distribution (in cash or otherwise) paid to the holders of
Common Shares of the Company.

 

(m) “Dollars or US” shall mean the legal tender of the United States of America.

 

(n) “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

(o) “Governmental Authority” shall mean any sovereign government or any
political subdivision thereof, whether federal, state or local, any legislative
or judicial body, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory, sanitary or administrative powers or functions of or
pertaining to government.

 

(p) “Major Decision(s)” shall have the meaning set forth in Section 3.3 hereto.

 

(q) “MALA” shall mean all Mexico and the other the countries and territories
defined in Appendix A hereof.

 

(r) “Minimum Price” shall have the meaning set forth in Section 5.2(b)(i)
hereto.

 

(s) “New Securities” means any Common Shares of the Company issued after the
date hereof as a result of an increase in the capital stock of the Company.

 

(t) “Notice of Exercise” shall have the meaning set forth in Section 5.2(b)(ii)
hereto.

 

  -6- 

   

 

(u) “OBMP” shall have the meaning set forth in the Preamble of this Agreement.

 

(v) “Offered Shares” shall have the meaning set forth in Section 5.2(b)(i)
hereto.

 

(w) “Party” shall have the meaning set forth in the Preamble of this Agreement.

 

(x) “Patents” For purposes of this Agreement, the term patents and patent
applications obtained by OBMP in the U.S. and other countries shall mean:

 

- the patents and patent applications set forth in Exhibit F and such patents
and patent applications along with any supplemental or additional patent
applications or registrations or divisionals, reissues, re-examination
certificates, continuations, or provisional applications filed in the future by
OBMP that include the Protein Therapeutic Cancer Vaccine identified in such
patents for any or all cancer treatment uses shall be collectively referred to
as, the “Base Patents”;

 

- all future improvements of the technology disclosed in the Base Patents,
including, but not limited to, any additional patent applications that include
the Protein Therapeutic Cancer Vaccine for all cancer treatment uses and
supplemental or additional patent registrations or divisionals, reissues,
re-examination certificates, continuations, or provisional applications filed in
the future with respect to the Base Patents shall be collectively referred to
as, the “Derivative Patents”; and

 

- all future technology, patents and/or patent applications which include
subject matter related to any and all Cancer therapeutic treatments, medicine,
drugs, vaccines, cures, alternative medicine, arboreal therapy, and/or surgical
instruments, apparatus and/or technics, as same may be subject to be protected
by a patent in any country and shall be collectively referred to as, the “Other
Patents”.

 

(y) “Permitted Transferee” shall have the meaning set forth in Section 5.2(a)
hereto.

 

(z) “Permitted Transfer” means any Transfer carried out by a Shareholder to a
Permitted Transferee pursuant to the terms of this Agreement.

 

(aa) “Person” shall mean any individual, firm, corporation, partnership, limited
liability company, business organization (under any form), trust or other
entity, and shall include any successor (by merger, amalgamation or otherwise)
of such entity.

 

(bb) “Pipeline Products” shall mean the products set forth in Exhibit C and/or
that use or are based on the technology included in the Patents, Base Patents,
the Derivative Patents, the Other Patents or use the Trademarks.

 

  -7- 

   

 

(cc) “Products” shall mean, the products set forth in Exhibit D hereto, the
Pipeline Products, OBMP Vaccine Technology, OBMP cancer technologies for the
treatment of prostate, ovarian and various other types of cancer and any other
technology for medical treatment, drug or medical treatment that use or are
based on the technology included in the Patents, Base Patents, the Other Patents
or the Derivative Patents or use the Trademarks.

 

(dd) “Project” shall mean the development and commercialization the Products.

 

(ee) “Right of First Refusal” shall have the meaning set forth in Section 5.2(b)
hereto.

 

(ff) “ROFR Deposit” shall have the meaning set forth in Section 5.2(b)(iii)
hereto.

 

(gg) “ROFR Exercise Period” shall have the meaning set forth in Section
5.2(b)(ii) hereto.

 

(hh) “ROW” shall mean all the countries and territories in the world with
exception of the United States of America and MALA.

 

(ii) “ROW Opportunity” shall have the meaning set forth in Section 9.17 hereto.

 

(jj) “Shareholder Director” shall mean the Shareholder Nominee, if any, who are
elected or appointed to serve as members of the Board in accordance with this
Agreement.

 

(kk) “Shareholders’ Meeting” shall have the meaning set forth in Section 3.1.

 

(ll) “Shareholder Nominee” shall mean such Persons as are so designated by the
Shareholders, as such designations may change from time to time in accordance
with this Agreement, to serve as members of the Board pursuant to Section 3.2.

 

(mm) “Shareholders” shall mean Vitel, OBMP and each Permitted Transferee who
becomes a party to or bound by the provisions of this Agreement in accordance
with the terms hereof.

 

(nn) “Third Party Purchaser” shall have the meaning set forth in Section
5.2(b)(i) hereto.

 

(oo) “Third Party Sale Agreement” shall have the meaning set forth in Section
5.2(b)(vi) hereto.

 

(pp) “Trademarks” shall have the meaning set forth in Section 5.2(b)(vi) hereto.

 

  -8- 

   

 

(qq) “Transfer” shall mean, with respect to any Company Securities, (i) when
used as a verb, to sell, assign, dispose of, exchange, pledge, charge, encumber,
hypothecate or otherwise transfer such Company Securities or any participation
or interest therein, whether directly or indirectly (including by means of any
hedging or derivative transactions that may have a similar effect to the
foregoing), or agree or commit to do any of the foregoing; and (ii) when used as
a noun, a direct or indirect sale, assignment, disposition, exchange, pledge,
charge, encumbrance, hypothecation, or other transfer of such Company Securities
or any participation or interest therein (or any hedging or derivative
transactions that may have a similar effect to the foregoing) or any agreement
or commitment to do any of the foregoing.

 

(rr) “Vitel” shall have the meaning set forth in the Preamble of this Agreement.

 

(ss) “Voting Power of the Company” shall mean the total number of votes that may
be cast in the election of directors of the Company if all Company Securities
were present and voted at a meeting held for such purpose.

 

Section 1.2 Construction. For the purposes of this Agreement: (i) words
(including capitalized terms defined herein) in the singular shall be held to
include the plural and vice versa, and words (including capitalized terms
defined herein) of one gender shall be held to include the other gender as the
context requires; (ii) the terms “hereof,” “herein” and “herewith” and words of
similar import shall, unless otherwise stated, be construed to refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Article and Section references are to Articles and Sections of this Agreement,
unless otherwise specified; (iii) the word “including” and words of similar
import when used in this Agreement shall mean “including, without limitation,”;
(iv) all references to any period of days shall be deemed to be to the relevant
number of calendar days unless otherwise specified; and (v) all references
herein to “$” or dollars shall refer to United States dollars, unless otherwise
specified.

 

Article II
BOARD OF DIRECTORS

 

Section 2.1 Board Size. The administration and management of the Company will be
vested in a Board. The Board of the Company shall have four (4) principal
directors, each of which may have an alternate director. For so long as this
Agreement is in effect, the Board shall not have more than the number of
directors aforementioned or, in lieu of any such agreement, as provided in the
Company’s By-laws.

 

Section 2.2 Shareholder Nominees; By-Laws Amendment.

 

(a) So long as any Shareholder has Ownership of:

 

(i) Twenty five percent (25%) or more of the Voting Power of the Company, any
Shareholder shall be entitled to designate in the Company two (2) Shareholder
Nominees and their respective alternates;

 

(ii) Twenty five percent (25%) of the Voting Power of the Company, any
Shareholder shall not be entitled to designate in the Company any Shareholder
Nominees or their alternates.

 

  -9- 

   

 

Every alternate member of the Board will have the right to attend meetings of
the Board and to vote at such meetings only in the absence of its respective
principal member. Principal or alternate directors may only be removed and
appointed by the Shareholder(s) that appointed such directors.

 

(b) So long as OBPM owns at least fifty percent (50%) or more of the Voting
Power, it shall have the right to appoint the Chairman of the Company’s Board of
Directors.

 

Section 2.3 Frequency of Board of Directors’ Meetings. The Board shall meet at
least four (4) times (quarterly) during each fiscal year, or whenever a meeting
is called in accordance with the Company’s By-laws, at the Company’s corporate
domicile or abroad, as established in the corresponding call.

 

The Parties hereby agree that meetings of the Board may be carried out by
telephone conference or by any other means that allows for the effective
participation of the members of the Board. In such cases, the resolutions
adopted thereat will be valid only upon execution of written resolutions in
compliance with the Mexican corporate law (Ley General de Sociedades
Mercantiles).

 

Section 2.4 Quorum and Voting Requirements. The Board Meetings of the Company
shall be legally convened and held pursuant to the Company’s By-laws (i) a first
call, if at least the majority of its members shall be present; provided that,
at least one member appointed by OBMP and one member appointed by Vitel shall be
present, and (ii) to a second or subsequent call, if at least the majority of
its members shall be present, provided that, at least one member appointed by
OBMP and one member appointed by Vitel shall be present.

 

Except in the case of Major Decisions which will be subject to the attendance
and voting requirements set forth in Section 3.3 of this Agreement, the
resolutions adopted by the Board shall be valid if they are adopted by the
majority of the members in attendance at the relevant meeting.

 

Article III
SHAREHOLDERS’ MEETINGS; CAPITALIZATION AND SHARE OWNERSHIP

 

Section 3.1 Frequency of Shareholders’ Meetings. The general shareholders’
meeting of the Company (each, a “Shareholders’ Meeting”) shall be convened at
least once every fiscal year, or whenever a meeting is called in accordance with
the Company’s By-laws, at the Company’s corporate domicile or abroad, if
established in the corresponding call.

 

The Parties hereby agree that meetings of the Shareholders may be carried out by
telephone conference or by any other means that allows for the effective
participation of the Shareholders. In such cases, the resolutions adopted
thereat will be valid only upon execution of written resolutions in compliance
with the Mexican corporate law (Ley General de Sociedades Mercantiles).

 

  -10- 

   



 

Section 3.2 Quorum and Voting Requirements. Shareholders’ Meetings of the
Company shall be legally held, pursuant to (i) a first call, if at least
fifty-one percent (51.0%) of the outstanding Common Shares of the Company is
represented at the meeting and (ii) a second or subsequent call, if at least
fifty-one percent (51.0%) of the Common Shares of the Company is represented at
the meeting.

 

The resolutions of the Shareholders’ Meeting shall be valid if they are adopted
by the vote of at least fifty-one percent (51.0%) of the Common Shares of the
Company duly represented at the relevant meeting.

 

In the case of Shareholders’ Meetings of the Company or held to discuss and/or
vote Major Decisions, such meetings shall be legally held, pursuant to (i) a
first call, if at least seventy-five percent (75.0%) of the outstanding Common
Shares of the Company are represented at the meeting and (ii) a second or
subsequent call, if at least seventy-five percent (75.0%) of the Common Shares
of the Company are represented at the meeting. The resolutions of the
Shareholders’ Meeting shall be valid if (i) they are adopted by the vote of at
least seventy-five percent (75.0%) of the Common Shares of the Company duly
represented at the relevant meeting and (ii) both OBMP and Vitel are duly
represented at such meeting.

 

Section 3.3 Major Decisions. Notwithstanding anything to the contrary contained
herein or in the By-laws of the Company, and subject to the respective authority
of the Shareholders’ Meeting or the Board of Directors under Applicable Law and
the By-laws of the Company, as the case may be, the following matters may only
be carried out by the Company (each a “Major Decision” and collectively, the
“Major Decisions”) if previously approved (i) pursuant to the requirements for
Major Decisions set forth in Section 3.2 above or (ii) by a Board of Directors’
Meeting of the Company with the attendance and affirmative vote of a principal
or alternate member of the Board of Directors of the Company appointed by each
of the Parties:

 

(a) Creating, authorizing a capital increase of or issuing any equity or
equity-like security;

 

(b) Any amalgamation, merger, spin-off, consolidation, sale, reconstitution,
reorganization, restructuring or similar transaction;

 

(c) Any liquidation, winding up, etc., of the Company or any listing or
delisting of shares, or any private or public offering of shares or any
de-listing of the shares of the Company;

 

(d) Any amendment, alteration, change or addition to or repeal of the By-laws of
the Company;

 

(e) Any change to the Business of the Company;

 

(f) Any incurrence of any indebtedness or guarantees which involve amounts
exceeding US$10,000 (ten thousand 00/100 Dollars) per quarter;

 

  -11- 

   

 

(g) The exercise of all corporate rights (including but not limited to, voting
rights, redemption rights and preferential rights) attached to or derived from
the Company’s interest in any subsidiary of the Company;

 

(h) The determination, amendment or termination of the Company’s dividend
policy;

 

(i) The determination, amendment or termination of the annual plan, annual
budget and business plan of the Company and of any subsidiaries of the Company;

 

(j) Approval of the audited financial statements of the Company and of any
subsidiary of the Company, where applicable;

 

(k) The appointment and removal of the Company’s external auditors;

 

(l) To the extent not specifically approved by the board the disposition
(including, without limitation, the sale or the creation of any lien and
encumbrances) of any assets or capital investments by the Company outside of the
ordinary course of Business of the Company;

 

(m) Except for Permitted Transfers, any transfer of equity interests of the
Company in any subsidiary of the Company;

 

(n) The filing by the Company of any lawsuit or the initiation of any formal
alternative dispute resolution procedure;

 

(o) The creation of any subsidiary, except as contemplated in the Company’s
business plan;

 

(p) Except for Permitted Transfers, the admission of any new shareholder to the
Company; and

 

(q) The granting of powers of attorney for acts of domain in México or its
equivalent in any other jurisdiction where the Company pursues business
opportunities.

 

Section 3.4 Capitalization and Share Ownership.

 

(a) The Company is authorized to issue 10,000 (ten thousand) shares of Common
Stock, of which 5,000 (five thousand) shares have been subscribed for and issued
to OBMP and 5,000 (five thousand) shares have been subscribed for and issued to
Vitel. The issued and outstanding shares are validly issued, fully paid, and
non-assessable and not issued in violation of the preemptive or other rights of
any person.

 

Article IV
REPRESENTATIONS AND WARRANTIES

 

(a) Each Shareholder hereby represents and warrants to the Company and to each
other Shareholder as follows:

 

  -12- 

   

 

Section 4.1 Enforceability, Etc. This Agreement has been duly executed and
delivered by such Shareholder. This Agreement constitutes a legal, valid and
binding obligation of such Shareholder, enforceable against such Shareholder in
accordance with its terms, subject to any limitations imposed, if applicable, by
bankruptcy, insolvency, or other laws of general application relating to
enforcement of creditors’ rights or general equity principles.

 

(b) The Company hereby represents and warrants to each of the Shareholders as
follows:

 

Section 4.2 Options or Warrants. Except for the Shareholders’ statutory
preferential right to subscribe any shares issued by the Company in connection
with capital stock increases, there are no options, warrants, convertible
securities, subscriptions, stock appreciation rights, phantom stock plans or
stock equivalents or other rights, agreements, arrangements or commitments
(contingent or otherwise) of any character issued or authorized by the Company
relating to the issued or unissued capital stock of the Company (including,
without limitation, rights the value of which is determined with reference to
the capital stock or other securities of the Company) or obligating the Company
to issue or sell any shares of capital stock of, or options, warrants,
convertible securities, subscriptions or other equity interests in, the Company.
There are no outstanding contractual obligations of the Company to repurchase,
redeem or otherwise acquire any shares of the Company Common Stock of the
Company or to pay any dividend or make any other distribution in respect thereof
or to provide funds to, or make any investment (in the form of a loan, capital
contribution or otherwise) in, any person.

 

Article V
ADDITIONAL RIGHTS

 

Section 5.1 Preemptive Rights. Each of the Shareholders of the Company shall
have preemptive rights to subscribe and pay its respective pro-rata share, based
on its respective percentage of ownership interest in the Company, of any New
Securities that the Company may from time to time issue pursuant to the terms
and conditions established in the By-laws of the Company, provided that none of
the Shareholders will be entitled to endorse or otherwise transfer their
preemptive rights. The Shareholders shall have the right, for a period of 30
(thirty) Business Days after delivery of notice, to purchase from the Company
the New Securities for the same consideration per security and on the same terms
as were applicable to such issuance by the Company.

 

Section 5.2 Transfer of Common Shares.



 

(a) Permitted Transfers. (i) Notwithstanding anything to the contrary in this
Agreement, the Shareholders may at any time, without being subject to Section
5.2(b), Transfer their respective Common Shares (x) to any of their Affiliates
thereof (the “Permitted Transferees”), or (y) with the prior consent of the
other Parties to this Agreement, or (z) as otherwise permitted under this
Agreement.

 

(ii) If a Permitted Transferee ceases to be an Affiliate of the Shareholder who
Transferred Common Shares to such Permitted Transferee, the Shares shall
automatically revert or otherwise be transferred back to the original
Shareholder. The agreement or other instrument pursuant to which a Shareholder
carries out a Permitted Transfer must specifically contain a provision expressly
contemplating the reversion of Shares or unwinding of the Permitted Transfer
should the transferee cease to be a Permitted Transferee at any time after the
corresponding Transfer. If according to the applicable law such reversion is not
permitted or the transferring Shareholders does not accept such reversion, then
the non-transferring Shareholder of the Company shall be entitled to: (x)
acquire directly or through a subsidiary, the totality of the Shares of the
Permitted Transferee that ceased to be an Affiliate, (y) to request the Company
to carry out a capital reduction in order to redeem the Shares of the Permitted
Transferee that ceased to be an Affiliate or (z) a combination of the rights set
forth in (x) and (y) of this subsection (ii). The agreement or other instrument
pursuant to which a Shareholder carries out a Permitted Transfer must
specifically contain a provision expressly granting such rights to the
non-transferring Shareholder.

 

  -13- 

   

 

(iii) Each Shareholder shall previously notify in writing the other Shareholders
and the Company of any Permitted Transfer.

 

(iv) Any attempted Transfer in violation of the terms of this Agreement and the
By-laws of the Company shall be deemed null and void and the Company shall
refuse to document or recognize such transfer in the corporate books of the
Company.

 

(b) Right of First Refusal. In the event a Shareholder wishes to sell, dispose
of, transfer or assign its Common Shares in the Company, the other
Shareholder(s) shall have the irrevocable right of first refusal (“Right of
First Refusal”), pursuant to the following terms and conditions:

 

(i) Notice of Offer. In the event a Shareholder, directly or indirectly, at any
time, wishes or has the intention to Transfer any of its Common Shares to a
third party such Shareholder must deliver written notice of such intention to
the other Shareholder(s) and to the Chairman of the Board of Directors (the
“Notice of Offer”), indicating (i) the number of Common Shares owned by the
Shareholder that are subject to such Transfer (the “Offered Shares”), (ii) the
purchase price (the “Minimum Price”) for such Offered Shares, and (iii) all
other material terms and conditions of the proposed Transfer, including payment
terms and the identity of the potential third party purchaser (the “Third Party
Purchaser”) with sufficient detail.

 

(ii) ROFR Exercise Period. The non-transferring Shareholder(s), within thirty
(30) calendar days after the receipt of the Notice of Offer (the “ROFR Exercise
Period”), may choose to either (i) purchase the Offered Shares or (ii) not
respond to the Notice of Offer. In the event a non-transferring Shareholder
wishes to purchase the Offered Shares, it must exercise its Right of First
Refusal by written notice (“Notice of Exercise”) given to the transferring
Shareholder of its intent to purchase all, and not less than all, of the Offered
Shares on the terms contained in the Notice of Offer, at the proposed Minimum
Price. In the event that several non-transferring Shareholders deliver a Notice
of Exercise regarding their intent to purchase the Offered Shares, the same
shall be Transferred by the transferring Shareholder on a pro rata basis to the
non-transferring Shareholders, pursuant to the number of shares they own in
capital stock of the Company.

 

  -14- 

   

 

(iii) Transfer and ROFR Deposit. The Notice of Exercise shall be accompanied by
a non-reimbursable deposit of no less than twenty percent (20%) of the Minimum
Price set forth in the Notice of Offer (the “ROFR Deposit”).

 

(iv) The Transfer of the Offered Shares shall be made in favor of the
non-transferring Shareholder(s) who delivered a Notice of Exercise, on the same
basis set forth in the Notice of Offer, within sixty (60) calendar days after
the receipt of the Notice of Exercise. The remaining portion of the Minimum
Price must be paid by the non-transferring Shareholder in immediately available
funds at closing of the Transfer.

 

(v) If upon delivery of the Notice of Exercise the ROFR Deposit is not made, the
Notice of Exercise shall be considered as not delivered and the transferring
Shareholder shall have the right to Transfer the Offered Shares to the Third
Party Purchaser under the same material terms, including price, outlined to the
Shareholders in the Notice of Offer. Notwithstanding the foregoing, the
transferring Shareholder has the right to impose a penalty, in the amount of the
respective ROFR Deposit, on the non-transferring Shareholder(s) if the
non-transferring Shareholder(s) made the ROFR Deposit but later fail(s) to
consummate the purchase of the Offered Shares pursuant to the terms of this
Agreement for reasons attributed to the non-transferring Shareholder(s). In this
event,, the non-transferring Shareholder(s) shall forfeit the applicable ROFR
Deposit.

 

For purposes of the Transfer of Common Shares between Shareholders, the only
required representations and warranties shall be those related to ownership of
the Offered Shares and nonexistence of Liens thereupon.

 

(vi) Termination of ROFR Exercise Period. If upon termination of the ROFR
Exercise Period, a non-transferring Shareholder: (i) fails to timely deliver a
Notice of Exercise regarding all of the Offered Shares in accordance with
Section 5.2(b), or (ii) having delivered the Notice of Exercise, does not
purchase the Offered Shares pursuant to the terms set forth above, the
transferring Shareholder shall be entitled to enter into a stock purchase
agreement (the “Third Party Sale Agreement”) with the Third Party Purchaser
pursuant to which the transferring Shareholder agrees to sell the Offered Shares
to such Third Party Purchaser under the same terms as those described in the
Notice of Offer.

 

The closing of the sale of all of the Offered Shares under this Article Five
will occur no later than ninety (90) calendar days after the day all
Shareholders received the Notice of Offer. If the sale is not made within said
ninety (90) calendar day term, the sale process set forth herein must once again
be initiated. In the event the Transfer of the Offered Shares requires third
party or Governmental Authority authorization, said ninety (90) calendar day
term shall be extended as required by said third party or Governmental Authority
to accept or reject the sale.

 

  -15- 

   

 

(vii) Adhesion. In the event the Third Party Purchaser acquires all the Offered
Shares owned by a Shareholder in the capital stock of the Company, in order for
said Transfer to be effective, simultaneously to the date on which the Transfer
shall become effective, the Third Party Purchaser must agree in writing to be
bound by the terms and conditions set forth in this Agreement and the By-laws,
on the same terms, mutatis mutandis, as the transferring Shareholder was bound
thereunder.

 

Any Transfer that occurs with respect to the Company without compliance with the
terms set forth in this Section 5.2 shall be null and void, and shall not be
effective against the Company or the Shareholders of the Company and the Company
shall not record such transfer in the corporate books of the Company. In such
event, the Third Party Purchaser may not exercise any rights pertaining to the
Offered Shares.

 

(viii) Void Assignments. Shareholders agree that any Transfer of Common Shares
of the Company executed, directly or indirectly, through any means, including
transfer of Common Shares, partnership interests or similar equities in other
companies or rights regarding such equities, shall be void, and shall not be
effective against the Company or the Shareholders, and such Transfer shall not
be enforceable unless such Transfer of Common Shares complies with the
provisions set forth in this Article Five.

 

Article VI

COMPANy SUBSIDIARIES

 

Section 6.1 Company Subsidiaries. With respect to any subsidiaries incorporated
by the Company to directly or indirectly carry out their business in the Mexican
territory or in MALA or ROW; OBMP and Vitel hereby covenant and agree to operate
and manage each such Company´s subsidiary in a manner consistent with the terms
hereof. OBMP and Vitel also agree that such subsidiaries shall, to the fullest
extent permitted under Applicable Law be governed by the same terms and
conditions set forth in the Company’s By-laws, as amended and restated pursuant
to Section 7.1 hereof and from time to time.

 

Article VII

OTHER AGREEMENTS

 

Section 7.1 Company’s By-laws and Conflict Of Interest.

 

(a) Company’s By-laws. The Company shall within 5 (five) Business Days as of the
date hereof, amend and restated its By-laws to adopt the form of By-laws
attached to this Agreement under Exhibit D.

 

(b) Conflict of Interests. The Shareholders hereby agree that all of its
decisions and actions with respect of the Company shall be made primarily for
the benefit of the Company, and not for their individual benefit.

 

  -16- 

   

 

To avoid any conflict of interest, the Shareholders agree:

 

(1) To notify the Company in writing of any corporate or business ties,
employment or other circumstance which could originate a conflict of interest,
within MALA;

 

(2) To reject any payment or consideration from any third party, in any form,
that may affect its ability to make independent decisions related to the
Company;

 

(3) Not to make or offer any gifts of any kind to third parties, in exchange for
services from the Company, except for customary gifts not exceeding US$100.00
(one hundred and 00/100 Dollars);

 

(4) Not to perform any activities for personal gain or in favor of third parties
which could imply a competing activity within MALA; and

 

(5) Conduct their business ethically, in compliance with laws and pursuant to
the business judgment rule, and in any case in such a way as not to adversely
affect the reputation of the Company.

 

Further, the members of the Board of Directors shall be obliged:

 

(1) To notify the Company in writing of any affiliate relationship, family ties,
friendships, employment or other circumstance which could, originate a conflict
of interest within MALA;

 

(2) To reject any payment or consideration from any third party, in any form,
that may affect its ability to make independent decisions related to the
Company;

 

(3) Not to make or offer any gifts of any kind to third parties, in exchange for
services from the Company, except for customary gifts not exceeding US$100.00
(one hundred and 00/100 Dollars);

 

(4) Not to perform any activities for personal gain or in favor of third parties
which could imply a competing activity, within MALA; and

 

(5) Conduct their business ethically, in compliance with laws, and in any case
in such a way as not to adversely affect the reputation of the Company.

 

  -17- 

   

 

Section 7.2 Patents, Sanitary Registrations and Licenses

 

The parties hereto agree and acknowledge that ownership to any and all
proprietary rights, including the intellectual property and the technology
(present or to be developed), in connection with the Products and the Pipeline
Products should be separated as follows: within the U.S. and ROW the owner shall
be OBMP, while in the MALA the owner shall be the Company. Guided by this
general intent, the parties hereto agree as to the following:

 

(a) Patents. OBMP has obtained and/or has applied to obtain Patents in the U.S.
and other countries around the world for the Products, as applicable. Thus, the
parties hereto agree as to the following:

 

(1) ROW and U.S. Patents. OBMP shall maintain sole ownership of the Patents,
including the Base Patents, Derivative Patents and Other Patents and all
existing and future technology in connection with the Products in the U.S. and
ROW, where applicable. The maintenance of the Patents in the U.S. and ROW will
be the sole responsibility of OBMP, including the annuity payments, if any, and
other requirements to keep the Patents in the U.S. and ROW in force. OBMP will
provide the Company notice of any new filings or patent application in the U.S.
and/or ROW for Derivative Patents and Other Patents no later than 30 days after
the filing date of such patent application, so that the Company may decide if
such a patent shall be protected as well in the MALA countries, within the
deadlines established in the Paris Convention (priority rights). Further, any
and all new Patent applications by OBMC filed or applied for under the Patent
Cooperation Treaty (PCT) system shall initially designate all MALA countries, to
insure that said patent may be protected in said countries. OBMC shall assist
and aid the Company, the Company Affiliates and/or the designated patent holder
when and where necessary to obtain protection of such patents in MALA and to
avoid the loss of any potential Patent rights, as a consequence of allowing the
technology to fall into the State of the Art. Any and all new patents in MALA
countries will then have to be assigned or transferred to the Company in terms
of paragraph 7(a)(2) hereunder to ensure its proprietary rights thereto.

 

(2) MALA Patents. OBMP acknowledges that the use of any Base Patent by the
Company within MALA does not constitute patent infringement. OBMP shall assign
all title, right and/or interest to the pending patent in Mexico, listed under
number 5 of Exhibit F, as well as of any other granted patent or pending patent
not listed in Exhibit F that OBMP may have rights to within the MALA in favor of
the Company or any Affiliate legal Person, including a Holding Company, or any
other Person in which the Shareholders own a majority portion of the equity,
and/or have direct and/or indirect control over the decision making structures
of such Person. OBMC shall also assign a limited title, right and/or interest to
any Derivative Patents and/or Other Patents that may arise in the future to
allow the Company to fully, and without restriction, use the technology
disclosed in the Derivative Patents and/or Other Patents and obtain patents on
such technology in MALA consistent with the intent set forth in paragraph
7(a)(1) herein above. The maintenance of any such Patent rights within MALA, if
any, will be the sole responsibility of the Company and/or the designated patent
holder, including the annuity payments and other requirements to keep the
patents in force in each territory. OBMP will assist and aid the Company and/or
the designated patent holder when and where necessary to avoid the loss of any
Patent rights or potential patent rights.

 

  -18- 

   

 

(3) Patent licenses in ROW and the U.S. OBMP shall comply with all applicable
ROW and U.S. laws and regulations in connection with patent licensing and do so
at its own discretion. The Parties herein agree that the only limitation to
OBMP’s prerogatives to license the Patents in the U.S. and ROW is the prevention
of parallel imports in the MALA of Products manufactured for sale within the
U.S. and ROW under license granted by OBMP. Thus, any and all licenses granted
by OBMP in connection with Patents in the U.S. and in the ROW shall contain
specific provisions to prevent and/or stop the sale of the Products into MALA.

 

(4) Patent licenses MALA. The Company and/or its designated Patent holder shall
comply with all applicable laws and regulations of each specific country or
territory for patent licensing, including the arm’s length principle,
particularly if the license is among related parties as it relates to the MALA
Patent Rights. The duration of the patent licenses may never exceed the duration
of the patent rights in the specific country. Any and all patent licenses as it
relates to the MALA Patent Rights shall contain specific provisions to prevent
and/or stop parallel exports of the patented Products outside MALA.

 

(b) Trademarks. For the purpose of this agreement “Trademarks” shall mean the
distinctive signs ONCBIOMUNE, OVCAVAX and PROSCAVAX, as well as any logos,
artwork or visual or sound elements associated therewith or use in conjunction
thereto; and any other future brand that may be developed or acquired in the
future by either OBMP or the Company.

 

OBMP is currently the title holder of several common law rights to the
trademarks and a trademark registration in connection with pharmaceutical
products and medicines, in particular pharmaceutical products and medicines for
the treatment of cancer, including but not limited to the Products, in class 5,
as well as of the service marks in connection with the sale and distribution of
pharmaceutical products and medicines, in particular pharmaceutical products and
medicines for the treatment of cancer, including but not limited to the
Products, in class 35, both in the U.S., or is in the process of obtaining
registrations thereof. Further, OBMP may be in the process of obtaining
substantial rights to the trademarks in MALA through registration or may own
trademark registration in MALA. Thus, the Parties hereto agree as follows:

 

(1) ROW and U.S. Trademarks.- Any and all trademark rights currently owned by
OBMP or obtained in the future by OBMP within ROW and/or the U.S., whether
Federal or State, are and shall remain the sole property of OBMP and/or its
successors in business.

 

(2) MALA Trademarks.- Any and all trademark rights currently owned by OBMP or
obtained in the future within the territories of MALA shall be the sole property
of the Company or any Affiliate legal Person, including a holding company, or
any other Person in which the Shareholders own a majority portion of the equity,
and/or have direct and/or indirect control over the decision making structures
of such Person. Thus, OBMP shall assign all title, rights and/or interest in
connection with the existing registrations or pending applications, if any, in
MALA in favor of the Company or the designated trademark holder. The
prosecutions, maintenance and/or renewal of any existing trademark registrations
or pending applications within MALA shall be the sole responsibility of the
Company or of the designated trademark holder. Further, the prosecution or
procurement of additional registrations for the Trademarks and/or trademarks
related thereto within MALA, as required, shall be the sole responsibility of
the Company or of the designated trademark holder, acting as applicant thereof.
OBMP will assist and aid the Company and/or the designated trademark holder when
and where necessary to avoid the loss of any trademark rights and/or for the
procurement of new trademark rights.

 

  -19- 

   

 

(3) Trademark licenses in ROW and the U.S. OBMP shall comply with all applicable
U.S. and other ROW laws and regulations in connection with trademark licensing
in ROW and the U.S. at its sole discretion. The Parties herein agree that the
only limitation to OBMP’s prerogatives to license the trademarks in the U.S. and
ROW is the prevention of parallel imports in the MALA of Products manufactured
for sale within the U.S. and ROW under license granted by OBMP. Thus, any and
all licenses granted by OBMP in connection with trademarks in the U.S. and in
the ROW shall contain specific provisions to prevent and/or stop the sale of the
Products into MALA.

 

(4) Trademark licenses in MALA. The Company and/or its designated trademark
holder shall comply with all applicable laws and regulations for each specific
country or territory in MALA for trademark licensing, including the arm’s length
principle, particularly if the license is granted among related parties. The
licenses in MALA may include the right to sublicense, as well as the right to
enforce and maintain the trademark rights in every individual country within
MALA. The licenses for trademarks in MALA shall also include the right to
co-brand the Products and services with self-owned and developed trademarks
and/or service marks property of the licensee or sublicensee.

 

(c) Sanitary registration. The Company shall obtain and maintain, if required,
any sanitary registrations or permits with any Governmental Authority, required
for the development, manufacture and commercialization of the Products in México
or in any other country in which the Company shall or is entitled to pursue
business. The Company will be the preferred Sanitary Registration holder in each
individual country, whenever that is legally possible.

 

Section 7.3 Board of Directors and Officers of the Company on the Closing Date.
The Shareholders agree that as of the Closing Date and until Board members and
their corresponding alternates are removed and replaced, and their respective
replacements have actually assumed such position, the Board shall be integrated
as follows:

 

Name   Title   For purposes of Section 3.3. hereof appointed by Dr. Jonathan
Frederick Head   Chairman   OBMP Manuel Cosme Odabachian   Director and
Secretary   Vitel Andrew Albert Kucharchuck   Director   OBMP Carlos Fernando
Alaman Volnie   Director   Vitel

 

  -20- 

   

 

(b) The Shareholders of the Company agree that as of the Closing Date, Dr.
Jonathan Frederic Head will be elected as Chief Executive Officer of the
Company, to serve in accordance with the By-laws of the Company and at the
discretion of the Board.

 

(c) The Shareholders of the Company agree that as of the Closing Date or such
date thereafter as determined by the Board of Director, the Board of Directors
will designate the Company’s auditors.

 

(d) The Chairman of the Board shall have an additional casting vote (voto de
calidad) in case of a deadlock during a Board of Directors’ Meeting of the
Company.

 

Section 7.4 Dividends. Net profits obtained in each fiscal year may only be
distributed to the Shareholders once the audited financial statements reflecting
such net profits are approved at the Shareholders’ Meeting and subject to
available cash. The distribution of profits shall be made only after the losses
from prior fiscal years have been absorbed or the capital stock of the Company
is reduced to that effect subject to the dividend policy approved by the
Shareholders and in effect.

 

Section 7.5 Funding. The Shareholders shall equally split all expenses related
to: (i) the formation of the Company and any other required corporate amendment
required to it, (ii) the planned Phase 2A/2B clinical trial of the product
called ProscaVax for prostate cancer (iii) any other expenses related to the
registration of trademarks, intellectual property, and patents in connection
with the Products in MALA and (iv) other expenses related to corporate and drug
development of the Company. Investment milestones shall be defined by the
Shareholders.

 

Article VIII

FINANCIAL INFORMATION AND AUDITS

 

Section 8.1 Periodic Information. The Chief Financial Officer or Treasurer shall
prepare its financial information, including its annual audited and interim
unaudited financial statements pursuant to general accepted accounting
practices, and shall provide the same to the Shareholders at the corporate
domicile within the first fiscal quarter of the following fiscal year.

 

Section 8.2 Visits and Inspection. The Shareholders shall have access to, at any
time as requested, during business hours, upon written notice delivered to the
Company, any officer and any documentation of the Company, including
documentation on any of its assets.

 

Section 8.3 Audits. Any of the Shareholders may, at their discretion, perform an
audit of the Company, provided that such audit shall not interrupt the ordinary
course of business of the Company, and the Company and its officers shall adopt
all necessary measures to assist the Shareholders and the individuals appointed
by such Shareholders to perform those audits.

 

Section 8.4 Bank Accounts. The Company shall open and maintain one or more bank
accounts for its operations, which shall be opened in the Company’s name and in
which all amounts related to the Project shall be deposited (in the same manner
in which such amounts were received, i.e. checks and cash, among others). Any
transaction that exceeds $10,000.00 (ten thousand Dollars) shall require
signatures from both the Chairman of the Board and one other Director.

 

  -21- 

   

 

Article IX
MISCELLANEOUS

 

Section 9.1 Headings. The headings in this Agreement are for convenience of
reference only and shall not control or affect the meaning or construction of
any provisions hereof.

 

Section 9.2 Entire Agreement. This Agreement constitutes the entire agreement
and understanding of the Parties hereto in respect of the subject matter
contained herein, and there are no promises, representations, warranties,
covenants, conditions or undertakings with respect to the subject matter hereof,
other than those expressly set forth or referred to herein. This Agreement
supersedes all prior agreements and understandings between the Parties hereto
with respect to the subject matter hereof.

 

Section 9.3 Confidentiality. The Parties agree to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(i) to its shareholders, directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority, (iii)
to the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iv) to any other Party to this Agreement, or (v) to the
extent such Information becomes publicly available other than as a result of a
breach of this paragraph. For the purposes of this paragraph, “Information”
means all information received from by any Party from the other Parties.

 

Section 9.4 Further Actions; Cooperation. Each of the Shareholders agrees to use
its reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, and to assist and cooperate with the other parties in doing,
all things necessary, proper or advisable to give effect to the transactions
contemplated by this Agreement, including but not limited to the OBMP´s
obligations under Section 7 hereof.

 

Section 9.5 Notices. All notices, requests, consents and other communications
hereunder to any Party shall be deemed to be sufficient if contained in a
written instrument delivered in person or sent by facsimile, nationally
recognized overnight courier or first class registered or certified mail, return
receipt requested, postage prepaid, and addressed to such Party at the address
set forth below or such other address as may hereafter be designated on the
signature pages of this Agreement or in writing by such Party to the other
Parties:



 

  -22- 

   

 



 

if to the Company:

 

Oncbiomune México, S.A. de C.V. 

Manuel Cosme Odabachian

Monte Pelvoux 130 Piso 3 

Lomas de Chapultepec

Mexico City, Mexico

C.P. 110000

Telephone: + 52 55 5202 5854

Email: mcosm@vitelpharma.com

 

 

if to the OBMP:

 

OncBioMune Pharmaceuticals Inc.

Jonathan F. Head, PhD.

Chief Executive Officer, Chairman

11441 Industriplex Blvd., Suite 190

Baton Rouge, LA 70809

Phone: 1-225-227-2384

Fax: 1-225-227-2957

E-mail: jhead@oncbiomune.com

 

 

if to Vitel:

 

 

Vitel Laboratorios, S.A. de C.V.

Manuel Cosme Odabachian

Chief Executive Officer, Chairman

Monte Pelvoux 130 Piso 3

Lomas de Chapultepec

Mexico City, Mexico

C.P. 110000

Telephone: + 52 55 5202 5854

Email: mcosm@vitelpharma.com



 

All such notices, requests, consents and other communications shall be deemed to
have been given or made if and when received (including by overnight courier) by
the Parties at the above addresses or sent by electronic transmission, with
confirmation received, to the facsimile numbers specified above (or at such
other address or telecopy number for a Party as shall be specified by like
notice). Any notice delivered by any Party hereto to any other Party hereto
shall also be delivered to each other Party hereto simultaneously with delivery
to the first Party receiving such notice.

 

Section 9.6 Applicable Law. The laws of the State of Nevada shall govern the
interpretation, validity and performance of the terms of this Agreement, without
regard to conflicts of law doctrines.

 

  -23- 

   

 

Section 9.7 Severability. The invalidity, illegality or unenforceability of one
or more of the provisions of this Agreement in any jurisdiction shall not affect
the validity, legality or enforceability of the remainder of this Agreement,
including any such provisions, in any other jurisdiction, it being intended that
all rights and obligations of the Parties hereunder shall be enforceable to the
fullest extent permitted by law.

 

Section 9.8 Successors and Assigns. Except as otherwise provided herein, all the
terms and provisions of this Agreement shall be binding upon, shall inure to the
benefit of and shall be enforceable by the respective successors and permitted
assigns of the Parties hereto. No Shareholder may assign any of its rights
hereunder to any Person other than a Permitted Transferee to which Common Shares
are transferred by a Shareholder and that has complied in all respects with the
requirements of this Agreement. Each such Permitted Transferee of any
Shareholder shall be subject to all of the terms of this Agreement, and by
taking and holding such shares and executing the adhesion agreement described in
Section 5.2.(b)(vii) such Person shall be entitled to receive the benefits of
and be conclusively deemed to have agreed to be bound by and to comply with all
of the terms and provisions of this Agreement.

 

Section 9.9 Amendments. This Agreement may not be amended, modified or
supplemented unless such amendment, modification or supplement is in writing and
signed by each of the Shareholders and the Company.

 

Section 9.10 Waiver. The failure of a Party hereto at any time or times to
require performance of any provision hereof shall in no manner affect its right
at a later time to enforce the same. No waiver by a Party of any condition or of
any breach of any term, covenant, representation or warranty contained in this
Agreement shall be effective unless in writing, signed by the Party against whom
the waiver is to be effective, and no waiver in any one or more instances shall
be deemed to be a further or continuing waiver of any such condition or breach
in other instances or a waiver of any other condition or breach of any other
term, covenant, representation or warranty.

 

Section 9.11 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same Agreement.

 

Section 9.12 Injunctive Relief. Each Party hereto acknowledges and agrees that a
violation of any of the terms of this Agreement will cause the other Parties
irreparable injury for which an adequate remedy at law is not available.
Therefore, each Party shall be entitled to an injunction, restraining order,
specific performance or other equitable relief from any court of competent
jurisdiction, restraining any Party from committing any violations of the
provisions of this Agreement.

 

Section 9.13 SUBMISSION TO JURISDICTION. ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT AND ANY ACTION FOR ENFORCEMENT OF ANY JUDGMENT IN
RESPECT THEREOF MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEVADA AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO HEREBY ACCEPTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND THE APPELLATE COURTS THEREOF.
EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF
THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT
REQUESTED, TO SUCH PARTY AT THE ADDRESS FOR NOTICES SET FORTH HEREIN. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT BROUGHT IN THE COURTS
REFERRED TO ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

  -24- 

   



 

Section 9.14 Recapitalizations, Exchanges, Etc. Affecting the Common Shares; New
Issuances. The provisions of this Agreement shall apply to the full extent set
forth herein with respect to Company Securities and to any and all equity or
debt securities of the Company or any successor or assign of the Company
(whether by merger, amalgamation, consolidation, sale of assets, or otherwise)
which may be issued in respect of, in exchange for or in substitution of, such
Company Securities, and shall be appropriately adjusted for any share dividends,
splits, reverse splits, combinations, reclassifications, recapitalizations,
reorganizations and the like occurring after the date hereof.

 

Section 9.15 Term. This Agreement will be effective as of the date hereof and,
except as otherwise set forth herein, will continue in effect thereafter until
terminated upon the mutual consent of all of the Parties hereto.

 

Section 9.16 By-laws. To the extent this Agreement is in conflict, contravenes
or violates any provision of the By-Laws, the Company and the Shareholders
shall, to the extent possible, use their reasonable best efforts to cause the
By-laws to be amended to reflect the terms of this Agreement.

 

Section 9.17 Preferential Rights for New Projects. Each Shareholder shall
promptly notify the other Shareholder and the Company of any business
opportunities in ROW with regard to the Products and/or the Patents, Base
Patents and Derivative Patents (the “ROW Opportunity”). In the event that the
Company decides not to participate in such new business opportunity but one or
more of the Shareholders wish to participate directly, the Shareholder who
originally procured the ROW Opportunity (the “Original Shareholder”) shall make
its best efforts to offer the remaining Shareholders of the Company the right to
participate in the ROW Opportunity on the same terms as the other Shareholder. A
Shareholder who is presented with an ROW Opportunity shall have a period of
thirty (30) days in which to decide to participate. In the event the parties to
the ROW Opportunity are unable to reach an agreement to consummate the
transaction contemplated by the ROW Opportunity within thirty (30) days, the
Original Shareholder shall be free to pursue the ROW Opportunity without the
remaining Shareholders of the Company.

 

  -25- 

   

 

[Remainder of page left blank intentionally]

 

[Signature pages follow]

 

  -26- 

   

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective officers thereunto duly as of the date first above
written.

 

  ONCBIOMUNE MÉXICO, S.A. DE C.V.         By: /s/ Manuel Cosme Odabachian  
Name: Manuel Cosme Odabachian   Title: Authorized Signatory         ONCBIOMUNE
PHARMACEUTICAL INC.         By: /s/ Jonathan Frederic Head   Name: Jonathan
Frederic Head, PhD.   Title: Authorized Signatory         VITEL LABORATORIOS,
S.A. DE C.V.         By: /s/ Jonathan Frederic Head   Name: Manuel Cosme
Odabachian   Title: Authorized Signatory

 

[Shareholders Agreement Signature Page]

 



  -27- 

   




 

Appendix A

 

List of the Countries

 



  1 Mexico   2 Belize   3 Costa Rica   4 El Salvador   5 Guatemala   6 Honduras
  7 Nicaragua   8 Panama   9 Antigua y Barbuda   10 Bahamas   11 Barbados   12
Cuba   13 Dominican Republic   14 Granada   15 Haiti   16 Jamaica   17 San
Cristobal y Nieves   18 San Vicente   19 Santa Lucia   20 Trinidad & Tobago   21
Bolivia   22 Colombia   23 Ecuador   24 Peru   25 Argentina   26 Brazil   27
Chile   28 Ecuador   29 Guyana Francesa   30 Guayana   31 Paraguay   32 Surinam
  33 Uruguay   34 Venezuela

 





  -28- 

   

 

Exhibit A

 

Memorandum of Understanding

 



  

  



[ex-a_001.jpg]

 

 

   

 [ex-a_002.jpg]

 

 

   

 [ex-a_003.jpg]

 

 

   

 [ex-a_004.jpg] 

 



 

   




 

Exhibit B

 

Incorporation deed Oncbiomune México, S.A. de C.V.

 



 

   




 

[ex-b_001.jpg] 

 

   

 [ex-b_002.jpg]

 



 

   

 

[ex-b_003.jpg]

 



 

   

 

[ex-b_004.jpg]

 



 

   

 

[ex-b_005.jpg]

 



 

   

 

[ex-b_006.jpg]

 



 

   

 

[ex-b_007.jpg]

 



 

   

 

[ex-b_008.jpg]

 



 

   

 

[ex-b_009.jpg]

 



 

   

 

[ex-b_010.jpg]

 



 

   

 

[ex-b_011.jpg]

 



 

   

 

[ex-b_012.jpg]

 



 

   

 

[ex-b_013.jpg]

 



 

   

 

[ex-b_014.jpg]

 



 

   

 

[ex-b_015.jpg]

 



 

   

 

[ex-b_016.jpg]

 



 

   

 

[ex-b_017.jpg]

 



 

   

 

[ex-b_018.jpg]

 



 

   

 

[ex-b_019.jpg]



 



 

   

 

[ex-b_020.jpg]

 



 

   



 

[ex-b_021.jpg]

 



 

   

 

[ex-b_022.jpg]

 





 

   

 

[ex-b_023.jpg]

 



 

   

 

Exhibit C

 

Pipeline Products

 

1. Ovcavax® Ovarian Cancer     2. PA-OBC – Breast Cancer     3. PGT-OBM – Renal
Cancer     4. Any other product under development, developed to be developed by
OBMP and/or by Dr. Head in collaboration, under contract or under any other type
of business relationship with OBMP or with any OBMP related Person.

 



 

   




 

Exhibit D

 

Products

 

1. Proscavax® Prostate Cancer;     2. Pipeline Products; and     3. OBMP Vaccine
Technology, OBMP cancer technologies for the treatment of prostate, ovarian and
various other types of cancer and any other technology for medical treatment,
drug or medical treatment owned by OBMP or by any OBMP related Person.

 






 

   

 

Exhibit E

 

Form of By-laws

 

 

   

   [ex-e_001.jpg]

 

 

   

 [ex-e_002.jpg]

 

 

   

 [ex-e_003.jpg]

 

 

   

 [ex-e_004.jpg] 

 

 

   

 [ex-e_005.jpg]

 

 

   

 [ex-e_006.jpg]

 

 

   

 [ex-e_007.jpg]

 



 

   

 [ex-e_008.jpg]

 

 

   

 [ex-e_009.jpg]

 

 

   



[ex-e_010.jpg]

 



 

   

 [ex-e_011.jpg]

 

 

   

 [ex-e_012.jpg]

 

 

   

 [ex-e_013.jpg]

 

 

   

 [ex-e_014.jpg]

 

 

   

 [ex-e_015.jpg]

 

 

   

 [ex-e_016.jpg]

 



 

   

 [ex-e_017.jpg]

 

 

   

[ex-e_018.jpg]

 

 

   

 [ex-e_019.jpg]

 



 

   

 [ex-e_020.jpg]

 

 

   

 [ex-e_021.jpg]

 

 

   

 [ex-e_022.jpg]

 

 

   

 [ex-e_023.jpg]

 

 

   

 [ex-e_024.jpg]

 

 

   

 [ex-e_025.jpg]

 

 

   

 [ex-e_026.jpg]

 

 

   

 [ex-e_027.jpg]

 

 

   

 [ex-e_028.jpg]

 

 

   

 [ex-e_029.jpg]

 

 

   

 [ex-e_030.jpg]

 

 

   

 [ex-e_031.jpg]

 

 

   

 [ex-e_032.jpg]

 

 

   

 [ex-e_033.jpg]

 

 

   

 [ex-e_034.jpg]

  

 

   

 [ex-e_035.jpg]

 

 

   

 [ex-e_036.jpg]

 

 

   

 

Exhibit F

 

Patents

 

1. Vaccination of Cancer Patients Using Tumor-Associated Antigens Mixed with
Interleukin-2 And Granulocyte-Macrophage Colony Stimulating Factor. U.S. Patent
No. 5,478,556. Robert L. Elliott and Jonathan F. Head. Expired 2/28/14.     2.
Composition and Method for Treating Cancer. (Protein Therapeutic Cancer Vaccine)
U.S. Patent Application No. 13/005,993; Continuation Application No. 14/137,060;
U.S. Patent No. 8,647,627. Jonathan F. Head and Robert L. Elliott. Expires
1/13/31. Patent Ukraine No. A 2013 09855. Patent People’s Republic of China
(PRC) No. 201080005114.4.     3. Immunological Method for Treating Cancer
(Protein Therapeutic Cancer Vaccine) U.S. Patent Application No. 14/137,060;
U.S. Patent No. 9,211,322. Jonathan F. Head and Robert L. Elliott. Expires
1/13/31.     4. Taxane- and Taxoid-Protein Compositions. U.S. Provisional Patent
Application No. 61/301006, U.S. Patent Application No. 13/017,173. U.S. Patent
No. 9,333,189 B2. Jonathan F. Head and Robert L. Elliott. Expires 1/31/31.    
5. Composition and Method for Treating Cancer, Mexican Patent Application No.
MX/a/2013/008188 dated 01/09/2012, Docket No. 24412MX01.

 

 

   

 

